Citation Nr: 0830114	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of sprain of the talofibular ligaments 
of the left ankle (service-connected left ankle disability).

2.  Entitlement to a separate compensable disability rating 
for degenerative changes of the talonavicular and 
naviculocuneiform areas of the left foot.

3.  Entitlement to a temporary total disability rating for 
convalescence due to surgery on the left great toe.

4.  Entitlement to a temporary total disability rating for 
convalescence due to treatment for service-connected 
disability of fracture of the fifth metatarsal of the right 
foot.

5.  Entitlement to a compensable disability rating for 
traumatic arthritis of the fifth metatarsal joint of the 
right foot.

6.  Entitlement to service connection for a right hip 
disorder, including as secondary to service-connected left 
ankle disability. 

7.  Entitlement to service connection for a left hip 
disorder, including as secondary to service-connected left 
ankle disability. 

8.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected left 
ankle disability. 

9.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected left 
ankle disability. 

10.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected left 
ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran and his spouse appeared and testified at a 
hearing held before the undersigned in April 2008.

The veteran has alleged in addition to submitting supporting 
evidence, that his right foot pain is secondary to his 
service-connected left ankle disability.  The Board notes 
that the veteran is already service-connected for fracture of 
the fifth metatarsal of the right foot with traumatic 
arthritis as secondary to the service-connected left ankle 
disability.  However, the evidence submitted by the veteran 
indicates more problems exist with the veteran's right foot 
than the one already service-connected.  Thus, the Board 
finds that a claim has been made that has not been considered 
by the RO. Therefore, the issue of entitlement to service 
connection for right foot disorders (except for fracture of 
the fifth metatarsal with traumatic arthritis) is REFERRED to 
the RO for appropriate action. 

At the hearing, the veteran also testified as to his belief 
that the service connection of the left ankle involved all 
the problems with the left foot and ankle.  The veteran, 
however, was denied service connection for multiple problems 
with the left foot in an October 2001 rating decision, which 
was continued in a June 2006 rating decision.  In discussing 
this matter with the undersigned, his representative 
indicated that the veteran sought service connection for the 
left foot problems as secondary to his service-connected left 
ankle disability.  Thus the Board finds that such a claim has 
been made, and it is REFERRED to the RO for appropriate 
action.

Issues 6 through 10 as listed above are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran is entitled to a separate disability rating 
for the degenerative changes of the talonavicular and 
naviculocuneiform areas of the left foot, which has been 
recognized as a residual of his service-connected sprain of 
the talofibular ligaments of the left ankle.

2.  The veteran's residuals of a sprain of the talofibular 
ligaments of the left ankle are not productive of ankylosis 
of the left ankle or loss of use of the left foot.

3.  Traumatic arthritis of the fifth metatarsal joint of the 
right foot, recognized as a residual of the service-connected 
fracture of the fifth metatarsal, is productive of pain on 
direct pressure such as walking and palpation of the affected 
area.

4.  Treatment for service-connected fracture of the fifth 
metatarsal of the right foot did not consist of 
immobilization by cast of at least one major joint.

5.  The veteran is not service-connected for any disability 
related to the left great toe.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a sprain of the talofibular 
ligaments of the left ankle are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 and 
5284 (2007).

2.  The criteria for a separate 10 percent disability rating 
for degenerative changes of the talonavicular and 
naviculocuneiform areas of the left foot are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003 (2007).

3.  The criteria for a disability rating of 10 percent for 
traumatic arthritis of the fifth metatarsal joint of the 
right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5284 (2007). 

4.  The criteria for a temporary total disability rating for 
convalescence due to fracture of the fifth metatarsal of the 
right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 and 4.30 (2007).

5.  The criteria for a temporary total disability rating for 
convalescence due to surgery on the left great toe are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 and 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Effective for claims pending before VA on or 
after May 30, 2008, the requirement that VA request that the 
claimant submit any evidence in his or her possession that 
might substantiate the claims was eliminated from 38 C.F.R. 
§ 3.159.  See 73 Fed. Reg. 23353 (April 30, 2008).  

In the present case, notice was provided to the veteran on 
his claims for increased disability ratings and temporary 
total ratings in December 2004 and December 2007, prior to 
the initial AOJ decisions on these claims.  As for notice 
relating to the claims for temporary total ratings, the Board 
finds that the notices provided fully comply with VA's duty 
to notify as set forth above.  In addition, the veteran was 
provided notice in April 2006 pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that a disability rating 
and an effective date for the award of benefits will be 
assigned if the benefit sought is awarded.  However, given 
the denial of the veteran's claims for temporary total 
ratings, any questions as to the effective date are moot.  
Thus the Board finds that the veteran has not been prejudiced 
by VA's failure to provide notice earlier on this element of 
his claims.

With regard to the claims for increased ratings, the Court of 
Appeals for Veterans Claims recently held that, for a claim 
seeking increased compensation for an already service-
connected disability, 38 U.S.C.A. § 5103(a) requires that VA 
notify the claimant that he/she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life in 
order to substantiate the claim.  Vazquez-Flores v. 
Nicholson, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here the duty to notify was not satisfied prior to the 
initial adjudication.  Although any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, VA can avoid reversal 
by showing that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores) 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

In this case, the Board finds that any notice errors have not 
affected the essential fairness of the adjudication of the 
veteran's claims for increased disability ratings.  The 
veteran was advised in the notices that he must provide 
evidence demonstrating a worsening or increase in the 
severity of his disabilities, and that such information could 
include different types of medical and lay evidence such as 
statements from his doctors, including physical and clinical 
findings and the results of any laboratory tests or x-rays; 
his own statements completely describing his symptoms, their 
frequency and severity and other involvement, extension and 
additional disablement caused by the disabilities; and 
statements from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
his disabilities has become worse.  He was also advised to 
identify any recent VA treatment.  In addition, he was 
notified that it was his responsibility to support the claims 
with appropriate evidence.  

Further, the veteran demonstrated actual knowledge of what he 
needed to show in order to be entitled to a higher disability 
rating.  The veteran, with the assistance of his 
representative, has submitted substantial evidence in support 
of his claims, including multiple private doctors' 
statements.  In addition, he has undergone multiple VA 
examinations at which he reported his current symptoms and 
how they affect his employment and daily life.  For example, 
at a January 2005 VA examination, the veteran reported that 
he has recurrent left ankle pain and instability with flare 
ups with cold weather that has caused him to fall often 
resulting in additional injuries.  He stated he is limited in 
activities that require walking or prolonged standing 
secondary to pain, but he is able to perform his activities 
of daily living.  He also reported that he has lost no time 
from work although he is self-employed.  In addition, at a 
February 2007 VA examination related to the veteran's right 
foot disability, he reported pain in the right fifth toe with 
any weight bearing limiting him in being able to walk 
barefooted or greater than 100 yards and stand for 15 to 30 
minutes.  

In addition, he testified at a hearing before the undersigned 
held in April 2008 regarding the severity of his service-
connected disabilities relating to his left ankle and right 
foot and how they affect his employment and daily life.  For 
example, the veteran testified that his left ankle disability 
affects his daily life in that he cannot be on his feet all 
the time so, although he can do chores such as wash dishes or 
cook a meal, he has to sit down in between.  He also 
testified that his pain increases when he is on his feet for 
a long time or with weather changes.  He also has difficulty 
walking up stairs as his left foot will drag and occasionally 
catch on a step.  As for affect on employment, he testified 
that he works as a construction estimator for his son who is 
very lenient with him with regards to the hours he works.  He 
stated that his left ankle disability bothered him when he 
was out giving an estimate if he has to be on his feet for 
more than 15 minutes.  With regards to his right foot, the 
veteran testified that he is limited in walking secondary to 
pain and this has affected his employment because he can only 
walk to far.  Thus the veteran's statements and testimony are 
sufficient to show that he had actual knowledge of the need 
to show the affect on his employment and daily life.  

Furthermore, the veteran was provided notice in April 2006 
and February 2007 that disability ratings were assigned a 
rating from 0 to 100 percent under the schedule for 
evaluating disability as published in the Code of 
Regulations, that disability ratings may be assigned at other 
levels, and that the nature and symptoms, severity and 
duration, and impact on employment were considered in 
determining disability ratings.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
veteran was provided notice of the missing elements and 
subsequent adjudication.  One claim or another has been 
adjudicated almost continuously since 2004 giving the veteran 
plenty of time to become familiar with the VA claims process 
and of what he needed to provide in order to substantiate his 
claims.  Accordingly, the Board finds that any error in the 
notices provided to the veteran on his claims for an 
increased disability ratings have not affected the essential 
fairness of the adjudication.  

As to VA's duty to assist, the RO attempted to obtain all 
medical records identified by the veteran.  VA outpatient 
records are in the file for treatment from January 2005 
through January 2007.  In addition, the veteran either 
provided private medical treatment records to VA himself or 
provided VA with a release for private medical treatment 
records relevant to his claim, which the RO obtained.  He 
submitted additional medical statements at the April 2008 
Board hearing from two of his private doctors, but has not 
indicated any additional treatment records or other evidence 
that would be relevant to his claims.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
January 2005, March 2006 and February 2007.  Significantly, 
the Board observes that he does not report that any of his 
service-connected conditions have worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Residuals of Sprain of the Talofibular Ligaments of the Left 
Ankle with Degenerative Changes of the Talonavicular and 
Naviculocuneiform Areas of the Left Foot

According to Diagnostic Code 5271, a 20 percent evaluation is 
the maximum amount of compensation available for marked 
limitation of motion of an ankle joint.  38 C.F.R. § 4.71a 
(2007).  In order to warrant the assignment of a 30 percent 
disability evaluation under Diagnostic Code 5270, there would 
have to be ankle ankylosis in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  Id.  

After a careful review of the evidence of record, the Board 
finds that entitlement to an increased evaluation for the 
left ankle disability has not been established.  The veteran 
is receiving the maximum amount of disability compensation 
under Diagnostic Code 5271 for his left ankle disability. 
There is no suggestion in the record that the ankle is 
ankylosed. Therefore, a 30 percent disability evaluation 
pursuant Diagnostic Code 5270 is not justified.

Further, according to 38 C.F.R. § 3.321(b)(1), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no objective evidence of record that the veteran has 
experienced marked interference with employability solely 
because of this left ankle disability.  Nor is there any 
evidence that he has been frequently hospitalized for the 
treatment of this disability.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.

However, in granting service connection for the veteran's 
left ankle sprain residuals, the RO acknowledged that the 
veteran has degenerative changes of the talonavicular and 
naviculocuneiform areas of the left foot.  The medical 
evidence of record clearly indicates that this area is 
considered to be the mid foot and not the ankle.  In fact, 
the medical evidence fails to show the veteran has arthritis 
in the ankle itself but rather it is in the talonavicular and 
naviculocuneiform areas.  The fact that there is a 
distinction made in the records between arthritis in the 
ankle and in these other areas lends credence to the fact 
that the degenerative changes of the talonavicular and 
naviculocuneiform areas are in the foot rather than the 
ankle.  Because the arthritis in the foot is a separate and 
distinct disability from the ankle disability, a separate 
disability rating may be given for the degenerative changes 
in the left mid foot without impermissibly pyramiding as the 
veteran's left ankle disability is rated solely on the basis 
on limitation of motion which does not appear affected by the 
mid foot degenerative arthritis.  

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When, however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (2007).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  For the purposes of 
rating disability from arthritis, multiple involvements of 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.  See 38 C.F.R. § 
4.45(f) (2007). 

The last VA examination conducted in February 2007 shows that 
the veteran had pain in the left foot with the most minimal 
of movement, although it is unclear whether this is solely 
due to the arthritis in the talonavicular and 
naviculocuneiform areas or is related to the other problems 
the veteran has with the left foot.  However, there was 
tenderness to palpation over the top of the foot where the 
talonavicular and naviculocuneiform areas are located.  At a 
previous VA examination conducted in April 2000, the veteran 
had swelling along the anterolateral aspect of the left ankle 
and tenderness to palpation over the dorsolateral aspect of 
the foot.  

Based on the medical evidence of record, the Board finds that 
there is no basis for a separate compensable evaluation under 
Diagnostic Code 5003 because the evidence does not show he 
has limitation of motion caused by the arthritis alone or 
that there is involvement of more than one group of minor 
joints.  The foot bones are considered to be a group of minor 
joints.  See 38 C.F.R. § 4.45(f) (2007).  However, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating.  38 C.F.R. § 4.59 (2007).  In 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that the criteria for a 10 percent disability 
rating are met in accordance with the provisions of 38 C.F.R. 
§ 4.59 because of the evidence of pain and swelling in the 
talonavicular and naviculocuneiform area of the left foot.  
For the foregoing reasons, the Board finds that a disability 
rating in excess of 20 percent is not warranted for the 
veteran's left ankle disability, but a separate disability 
rating of 10 percent is warranted for the degenerative 
changes of the talonavicular and naviculocuneiform areas of 
the left foot.  

Traumatic Arthritis of the Fifth Metatarsal of the Right Foot

The veteran was granted service connection for fracture of 
the right fifth metatarsal as secondary to his service-
connected left ankle disability in a June 2006 rating 
decision, evaluated as zero percent disabling.  In an April 
2007 rating decision, a compensable disability rating was 
denied although the RO acknowledged that the veteran now has 
arthritis at the site of the fracture.  The RO evaluated the 
veteran's disability under Diagnostic Code 5283 for malunion 
or nonunion tarsal or metatarsal bones.

The evidence shows that the veteran has traumatic arthritis 
at the site of the fracture.  Thus the Board finds that the 
use of Diagnostic Code 5010 for traumatic arthritis is more 
appropriate in evaluating the disability resulting from the 
fracture of the fifth metatarsal.

Diagnostic Code 5010 refers the rater to use the rating 
criteria set forth in Diagnostic Code 5003 in rating 
traumatic arthritis.  The rating criteria for Diagnostic Code 
5003 are set forth above.  

Although the Board finds that the medical evidence clearly 
evidences the veteran has traumatic arthritis at the right 
fifth metatarsal as a result of the fracture, there is no 
evidence that this has resulted in limitation of motion of 
the affected joint.  Thus, the secondary rating criteria set 
forth in Diagnostic Code 5003 for rating arthritis when there 
is no limitation of motion are applicable.  As with the left 
foot, the Board finds that a compensable rating is not 
warranted under Diagnostic Code 5003 because only one minor 
joint is affected, and the rating criteria require multiple 
major joints or minor joint groups be involved before a 
compensable rating is warranted.  

However, as previously discussed, 38 C.F.R. § 4.59 provides a 
minimum compensable rating for arthritic joints that are 
painful or unstable due to healed injury.  The evidence shows 
that the veteran has pain on the lateral part of his right 
foot with tenderness to palpation over the lateral foot over 
the site of the previous fracture.  In addition, he reported 
at the VA examination in February 2007 that he has pain in 
the right fifth toe with any weight bearing limiting him in 
walking barefoot or greater than 100 yards, and in standing 
for greater than 15 minutes.  Thus, in resolving reasonable 
doubt, the Board finds it is reasonable to conclude that a 
minimum 10 percent disability rating should be awarded for 
the veteran's painful arthritis of the fifth metatarsal 
resulting from the fracture of that bone.  

A higher disability rating is not warranted, however, because 
the evidence fails to establish that more than the one joint 
is involved or that the traumatic arthritis in the right foot 
due to the fracture is consistent with a moderate foot injury 
under Diagnostic Code 5284.  The Board acknowledges that 
there is evidence of other problems within the veteran's 
right foot and ankle that are causing him pain (see April 
2008 treatment note that includes report of magnetic 
resonance imaging study), but there is no evidence linking 
those problems with the fracture of the fifth metatarsal.  
Rather, the veteran has submitted evidence indicating that 
these other problems are secondary to his service-connected 
left ankle disability.  Thus the Board declines to consider 
those other problems in evaluating the veteran's service-
connected traumatic arthritis of the right fifth metatarsal.

III.  Temporary Total Disability Ratings

38 C.F.R. § 4.30, pertaining to temporary total evaluations 
based upon convalescence, provides that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted.  Total ratings will be assigned 
under this section if treatment of a service-connected 
disability resulted in:  (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); (3) Immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (2007).

Convalescence for Surgery of the Left Great Toe

The veteran submitted a letter from one of his private 
doctors indicating that he had a left hallux cheilectomy on 
April 1, 2004, and would require two months of convalescence 
for care and improvement.  The veteran is not service-
connected for any disability relating to the left great toe.  
He argues, however, that it was his understanding that he was 
service-connected for a "foot condition" not just his 
ankle.  Thus, he contends that his rating needs to be 
adjusted to show service connection for the entire foot to 
include his big toe so that he can be appropriately rated.

Despite the veteran's belief that he is service-connected for 
the entire left foot, it is clear from the claims file that 
the veteran has been denied service connection for any 
problem of the left foot other than residuals of the left 
ankle sprain with degenerative changes of the talonavicular 
and naviculocuneiform areas.  Such denial was initially made 
in an October 2001 rating decision and was continued in a 
June 2006 rating decision.  Thus, although the Board 
acknowledges the veteran's sincere belief, he is not service-
connected for any left great toe disorder.  Thus, entitlement 
to a temporary total disability rating under § 4.30 is not 
warranted as this section only applies to service-connected 
disabilities.  Consequently, the veteran's appeal must be 
denied.

Convalescence for Fracture of the Right Fifth Metatarsal

The veteran claims that, as a result of the fracture of the 
right fifth metatarsal, he was in a cast for over two months 
and was unable to work or drive.  The medical evidence shows 
that the veteran sustained a fracture to the right fifth 
metatarsal in January 2006.  The private treatment records 
from the doctor who treated the fracture, however, show that 
the veteran's right foot was not casted.  Rather, the veteran 
was given a surgical shoe and an Ace bandage to wear.  By 
February, when he was seen for follow up, the veteran 
reported wearing the surgical shoe although he was wearing 
sneakers that day.  He was told to continue to wear the 
surgical shoe on the right foot.  The final treatment note in 
March 2006 shows that the fracture was essentially 80 percent 
healed.  The assessment was status post right metatarsal 
fracture.  No further follow up was planned relating to this 
injury.

The Board finds that the criteria for a temporary total 
disability rating are not met as the evidence fails to show 
immobilization by cast, without surgery, of one major joint 
or more.  It is clear from the medical records that the 
veteran's foot was not casted.  Furthermore, the use of a 
surgical shoe and an Ace bandage is not consistent with 
casting as they do not actually cause immobilization.  Rather 
they give support while permitting movement, although the Ace 
bandage may limit some movement.  Finally, there is no 
evidence that any major joint was immobilized.  The closest 
major joint to the site of the fracture is the right ankle.  
The medical evidence showing treatment for this fracture 
fails to show that his treatment consisted of immobilization 
of the right ankle.

Thus the Board finds that the preponderance of the evidence 
is against finding that the criteria for a temporary total 
rating were met for convalescence related to the fracture of 
the right fifth metatarsal.  All reasonable doubt has been 
resolved in the veteran's favor.  Consequently, the veteran's 
appeal must be denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of sprain of the talofibular ligaments of the 
left ankle (service-connected left ankle disability), is 
denied.

Entitlement to a separate disability rating of 10 percent for 
degenerative changes of the talonavicular and 
naviculocuneiform areas of the left foot is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating of 10 percent for 
traumatic arthritis of the fifth metatarsal joint of the 
right foot is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a temporary total disability rating for 
convalescence due to surgery on the left great toe is denied.

Entitlement to a temporary total disability rating for 
convalescence due to treatment for service-connected 
disability of fracture of the fifth metatarsal of the right 
foot is denied.

REMAND

The Board finds that the veteran's claims for secondary 
service connection for bilateral hips, bilateral knees and 
low back disorders must be remanded in order to obtain a new 
VA joints examination.  

The veteran underwent a VA joints examination in March 2006.  
In response to a request for an opinion, the examiner did not 
provide an opinion.  Instead, he stated that it would be mere 
speculation on his part, based upon the evidence before him 
and the mild degree of the degenerative process in his left 
foot, to conclude that the left foot condition is contributed 
of the a hip, knee or back disability.  The examiner 
acknowledged a statement made by the veteran's orthopedic 
surgeon, stating that this doctor's comments are based upon 
speculation without any evidence rendered to support his 
opinion.  

The Board finds the examiner's opinion to be inadequate for 
several reasons.  First, it appears the examiner was confused 
as to what service-connected disability was the basis for the 
veteran's claims.  The examiner focused solely on the 
degenerative process in the left foot when the veteran's 
claims for secondary service connection are actually based on 
his service-connected residuals of left ankle sprain 
(referred to herein as "left ankle disability"), which 
include degenerative changes of the talonavicular and 
naviculocuneiform areas.  Thus, the examiner did not discuss 
whether the veteran's left ankle disability may be the cause 
of the veteran's complaints relating to his knees, hips and 
low back.  

Second, although the orthopedic surgeon's handwritten opinion 
on his November 2004 statement may be of limited probative 
value, there is other evidence of file that needs to be 
considered when rendering an opinion.  A January 2006 VA 
treatment note of an Orthopedic Consult appears to suggest a 
connection between the veteran's left ankle disability and 
his other joint complaints.  The veteran was being seen for 
consult of his multiple joint and low back complaints.  This 
treatment note states that the veteran has a significant gait 
abnormality with an antalgic gait, as well as a short step 
gait and a mild leg length inequality shuffling that is due 
to left ankle pain.  This doctor clearly indicated that the 
veteran's ankle abnormalities contributed to his 
significantly abnormal gait, although he did not specifically 
provide an opinion that the veteran's abnormal gait is 
causing the problems in his knees, hips and low back.  In 
addition, a May 2006 statement of the veteran's private 
orthopedic surgeon corroborates the VA doctor's statements 
that the veteran has a gait abnormality caused by his left 
ankle disability.

Thus, the Board finds that a new VA examination is warranted 
to obtain an opinion as to whether any current disorder 
related to the veteran's knees, hips and low back are 
proximately due to or the result of his service-connected 
left ankle disability including the resultant degenerative 
changes of the talonavicular and naviculocuneiform areas.  
Such opinion should also consider whether the veteran has a 
significant gait abnormality due to the left ankle disability 
and, if so, whether this may be the cause of the veteran's 
complaints related to his knees, hips and low back.  Finally, 
as VA is required to consider all avenues of entitlement, an 
opinion as to direct service connection should also be 
obtained.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA examination with 
an appropriate VA examination.  The claims folder 
should be made available and reviewed by the 
examiner.

After examining the veteran and conducting any 
necessary tests, the examiner should provide a 
diagnosis of any currently found disorders related 
to the veteran's knees, hips and low back.  If a 
current disorder is found, the examiner should 
provide an opinion as to whether it is at least as 
likely as not (i.e., probability of 50 percent or 
more) that the current disorder found is 
proximately due to or the result of the veteran's 
service-connected residuals of a left ankle sprain 
with degenerative changes in the talonavicular and 
naviculocuneiform areas (left ankle disability).  
In rendering an opinion, the examiner should 
consider and discuss whether the veteran's 
service-connected left ankle disability causes him 
to have any gait abnormality and, if so, whether 
any current disorder of the knees, hips or low 
back are proximately due to or a result of the 
gait abnormality caused by the left ankle 
disability.

Furthermore, the examiner should render an opinion 
as to whether it is at least as likely as not 
(i.e., probability of 50 percent or more) the any 
current disorder found relating to the veteran's 
knees, hips and/or low back is related to any 
injury or disease that may have been incurred in 
service. 

2.  Then, after ensuring that the VA examination 
report is complete, the veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


